 

Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

DATED AS OF NOVEMBER 12, 2007

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (together with all Exhibits, Schedules
and Annexes hereto, this “Amendment”) is among KEY ENERGY SERVICES, INC., a
Delaware corporation (the “Borrower”), the Guarantors signatory hereto, the
LENDERS (as defined in the Credit Agreement), and LEHMAN COMMERCIAL PAPER INC.,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Lenders and other Secured Parties (in
such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS

A.            The Borrower, the Lenders, the Administrative Agent, Wells Fargo
Foothill, Inc., as Revolving Administrative Agent, Lehman Brothers Inc., as sole
lead arranger and sole bookrunner, and the other agents party thereto, entered
into a Credit Agreement dated as of July 29, 2005 (together with all Annexes,
Exhibits and Schedules thereto, and as heretofore amended, the “Credit
Agreement”).  Capitalized terms used and not otherwise defined in this Amendment
shall have the meanings given them in the Credit Agreement.

B.            The Borrower intends to issue $400,000,000 of senior unsecured
notes (the “Notes Issuance”), on substantially the terms set forth in the
Preliminary Offering Memorandum dated November 5, 2007 (the “Preliminary
Offering Memorandum”), copies of which have been provided to the Agents.  The
proceeds of the Notes Issuance will be used, in part, to repay in full the Term
Loans.  In connection with the Notes Issuance, the Borrower has proposed, and
the other parties to this Amendment have agreed, that the Credit Agreement be
amended (i) to terminate the Funded Letter of Credit Commitments, (ii) to permit
the entire Revolving Credit Commitments to be used for Revolving Credit Letters
of Credit and (iii) to permit the Notes Issuance.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 4 HEREOF, THE CREDIT AGREEMENT IS AMENDED AS
FOLLOWS:


(A)           THE DEFINITION OF REVOLVING L/C COMMITMENT SET FORTH IN SECTION 1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE NUMBER “$25,000,000”
WITH THE NUMBER “$65,000,000”.


(B)           SECTION 7.2(F)(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


“CONSISTING OF UNSECURED INDEBTEDNESS OF THE BORROWER, IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $500,000,000, THE PROCEEDS OF WHICH ARE USED TO REPAY THE
TERM LOANS AND THE GUARANTEE OBLIGATIONS OF ANY GUARANTOR IN RESPECT OF SUCH
INDEBTEDNESS, WITH ANY PROCEEDS IN EXCESS OF THE AMOUNT REQUIRED TO REPAY SUCH
INDEBTEDNESS BEING USED FOR GENERAL


 

--------------------------------------------------------------------------------


 


CORPORATE PURPOSES, AND THE UNSECURED GUARANTEE BY ANY GUARANTOR HEREUNDER OF
THE BORROWER’S OBLIGATIONS THEREUNDER; PROVIDED THAT NO PART OF THE PRINCIPAL
PART OF SUCH INDEBTEDNESS SHALL HAVE A MATURITY DATE EARLIER THAN SIX MONTHS
AFTER THE REVOLVING CREDIT TERMINATION DATE;”


2.             EXISTING LETTER OF CREDIT.


(A)           EACH OF THE FUNDED LETTERS OF CREDIT ISSUED AND OUTSTANDING ON THE
AMENDMENT EFFECTIVE DATE, AS DEFINED HEREIN (THE “EXISTING LETTERS OF CREDIT”),
SHALL, ON AND AFTER THE AMENDMENT EFFECTIVE DATE, BE DEEMED ISSUED AS REVOLVING
CREDIT LETTERS OF CREDIT FOR ALL PURPOSES.  TO THE EXTENT THAT, AT THE TIME THE
EXISTING LETTERS OF CREDIT ARE DEEMED ISSUED UNDER THE REVOLVING CREDIT
FACILITY, THE REVOLVING CREDIT L/C OBLIGATIONS WOULD EXCEED THE REVOLVING CREDIT
L/C COMMITMENT (SUCH EXCESS AMOUNT, THE “L/C EXCESS AMOUNT”), THE BORROWER SHALL
PROVIDE CASH COLLATERAL (THE “EXCESS L/C CASH COLLATERAL”) TO THE REVOLVING
ADMINISTRATIVE AGENT ON OR BEFORE THE AMENDMENT EFFECTIVE DATE IN AN AMOUNT
EQUAL TO 103% OF THE L/C EXCESS AMOUNT AND UPON TERMS SATISFACTORY TO THE
BORROWER AND THE REVOLVING ADMINISTRATIVE AGENT.  THE BORROWER HEREBY GRANTS THE
REVOLVING ADMINISTRATIVE AGENT A LIEN, FOR THE BENEFIT OF THE ISSUING LENDERS
THAT HAVE ISSUED AN EXISTING LETTER OF CREDIT ONLY, ON THE EXCESS L/C CASH
COLLATERAL, AND THE BORROWER AND THE LENDERS AGREE THAT THE REVOLVING
ADMINISTRATIVE AGENT SHALL HOLD A SENIOR LIEN AND SECURITY INTEREST IN THE
EXCESS L/C CASH COLLATERAL, FREE AND CLEAR OF ALL OTHER LIENS.


(B)           TO THE EXTENT ANY OF THE EXISTING LETTERS OF CREDIT ARE SATISFIED
OR DISCHARGED, IN WHOLE OR IN PART, THE L/C EXCESS AMOUNT SHALL BE DEEMED TO BE
THE FIRST EXPOSURE SATISFIED AND REDUCED.


(C)           IN THE EVENT AN EXISTING LETTER OF CREDIT IS SATISFIED OR
CANCELLED, THE REVOLVING ADMINISTRATIVE AGENT SHALL, UPON THE REVOLVING
ADMINISTRATIVE AGENT’S RECEIPT OF SUCH ORIGINAL, EXISTING LETTER OF CREDIT (AND
A RELEASE DULY EXECUTED BY THE BENEFICIARY THEREOF, AS APPLICABLE), PROMPTLY
RELEASE THE PORTION OF EXCESS L/C CASH COLLATERAL APPLICABLE TO SUCH EXISTING
LETTER OF CREDIT TO THE BORROWER, MINUS ANY REIMBURSEMENT OBLIGATIONS AND ANY
FEES, COSTS AND EXPENSES OF THE ISSUING LENDERS OR THE REVOLVING ADMINISTRATIVE
AGENT PAID IN RESPECT OF SUCH EXISTING LETTER OF CREDIT.  WHEN THE L/C EXCESS
AMOUNT EQUALS $0.00, ALL EXCESS L/C CASH COLLATERAL ON DEPOSIT WITH THE
REVOLVING ADMINISTRATIVE AGENT SHALL BE PROMPTLY RELEASED AND RETURNED TO
BORROWER FOR ITS OWN ACCOUNT.


(D)           NOTWITHSTANDING ANY PROVISION OF THIS AMENDMENT OR THE CREDIT
AGREEMENT TO THE CONTRARY, (I) THE REVOLVING CREDIT LENDERS SHALL HAVE NO
OBLIGATION TO PARTICIPATE IN, OR OTHERWISE IN ANY MANNER BE OBLIGATED WITH
RESPECT TO, REVOLVING CREDIT L/C OBLIGATIONS THAT EXCEED THE REVOLVING CREDIT
L/C COMMITMENTS, (II) THE REVOLVING CREDIT LENDERS SHALL HAVE NO RIGHT TO THE
FEES AND OTHER CHARGES PAID UNDER THE CREDIT AGREEMENT IN RESPECT OF REVOLVING
CREDIT L/C OBLIGATIONS THAT EXCEED THE REVOLVING CREDIT L/C COMMITMENTS, (III)
REVOLVING CREDIT L/C OBLIGATIONS THAT EXCEED THE REVOLVING CREDIT L/C
COMMITMENTS SHALL BE OBLIGATIONS, (IV) THE LENDERS SHALL HAVE NO RIGHTS WITH
RESPECT TO ANY OF THE EXCESS L/C CASH COLLATERAL PROVIDED BY THE BORROWER WITH
RESPECT TO THE L/C EXCESS AMOUNT, (V) THE EXCESS L/C CASH COLLATERAL SHALL NOT
BE DEEMED COLLATERAL, AND (VI) THE BORROWER WILL PAY ALL ACCRUED AND UNPAID
FUNDED LETTER OF CREDIT FEES ON THE AMENDMENT EFFECTIVE DATE TO THE REVOLVING
ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE FUNDED L/C PARTICIPANTS.

 

2

--------------------------------------------------------------------------------


 


(E)           THE BORROWER HEREBY ACKNOWLEDGES AND CONFIRMS THAT (I) AS OF
NOVEMBER 8, 2007, THE AGGREGATE AMOUNT OF ISSUED AND OUTSTANDING FUNDED LETTERS
OF CREDIT IS $68,031,547.00 AND THERE ARE NO OUTSTANDING REIMBURSEMENT
OBLIGATIONS UNDER THE EXISTING LETTERS OF CREDIT, (II) AS OF THE AMENDMENT
EFFECTIVE DATE, THE REVOLVING CREDIT COMMITMENTS ARE FULLY DRAWN AND (III) AS OF
NOVEMBER 8, 2007, THE AMOUNT OF THE L/C EXCESS AMOUNT IS $3,031,547.00.


3.             WAIVER AND CONSENTS.  EFFECTIVE IMMEDIATELY AFTER THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING THE NOTES
ISSUANCE, THE APPLICATION OF THE PROCEEDS TO PREPAY THE TERM LOANS AND THE
TERMINATION OF THE FUNDED LETTER OF CREDIT COMMITMENTS), THE PARTIES HERETO
(OTHER THAN THE BORROWER) EXPRESSLY HEREBY RE-AFFIRM THEIR AGREEMENTS HEREIN
CONTAINED AND WAIVE AND CONSENT TO ANY BREACH OF THE CREDIT AGREEMENT, AND ANY
DEFAULT OR EVENT OF DEFAULT THAT MIGHT HAVE BEEN OCCASIONED BY ANY SUCH BREACH,
THAT MIGHT HAVE OCCURRED HAD THE CREDIT AGREEMENT NOT BEEN AMENDED AS SET FORTH
IN SECTION 1 ABOVE AND ABSENT THE TERMS OF THIS SECTION 3.


4.             CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF ALL THE
AMENDMENTS CONTAINED IN SECTION 1 OF THIS AMENDMENT AND ALL WAIVERS AND CONSENTS
CONTAINED IN SECTION 3 OF THIS AMENDMENT ARE CONDITIONED UPON SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT (THE DATE ON WHICH ALL SUCH CONDITIONS
PRECEDENT HAVE BEEN SATISFIED BEING REFERRED TO HEREIN AS THE “AMENDMENT
EFFECTIVE DATE”):


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SIGNED, WRITTEN
AUTHORIZATION FROM THE REQUIRED LENDERS TO EXECUTE THIS AMENDMENT, AND SHALL
HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT SIGNED BY EACH OF THE BORROWER, THE
GUARANTORS AND THE ADMINISTRATIVE AGENT;


(B)           EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3
BELOW SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
AMENDMENT EFFECTIVE DATE;


(C)           THE NOTES ISSUANCE SHALL HAVE OCCURRED AND THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT AN AMOUNT SUFFICIENT TO PREPAY IN FULL THE
TERM LOANS, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON; AND


(D)           THE BORROWER SHALL HAVE PROVIDED IRREVOCABLE NOTICE OF THE
TERMINATION OF THE FUNDED LETTER OF CREDIT COMMITMENTS.


5.             REPRESENTATIONS AND WARRANTIES.  THE BORROWER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS FOLLOWS:


(A)           AUTHORITY.  THE BORROWER HAS THE CORPORATE POWER AND AUTHORITY,
AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THIS AMENDMENT AND TO PERFORM
ITS OBLIGATIONS HEREUNDER AND UNDER THE LOAN DOCUMENTS (AS AMENDED HEREBY). 
EACH OF THE GUARANTORS HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND
AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THIS AMENDMENT. 
THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER AND GUARANTORS OF THIS
AMENDMENT AND THE LOAN DOCUMENTS (AS AMENDED HEREBY) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN AUTHORIZED BY ALL NECESSARY CORPORATE
OR OTHER ORGANIZATIONAL ACTION OF SUCH PERSON.  NO MATERIAL CONSENT OR
AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT BY OR IN RESPECT OF, ANY


 

3

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT.


(B)           ENFORCEABILITY.  THIS AMENDMENT HAS BEEN DULY EXECUTED AND
DELIVERED ON BEHALF OF EACH LOAN PARTY THAT IS PARTY THERETO.  EACH OF THIS
AMENDMENT AND EACH LOAN DOCUMENT AS AMENDED HEREBY (I) CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF EACH LOAN PARTY HERETO, ENFORCEABLE AGAINST EACH
SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN
EQUITY OR AT LAW) AND (II) IS IN FULL FORCE AND EFFECT.  NEITHER THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AMENDMENT OR THE PERFORMANCE OF THE LOAN
DOCUMENTS (AS AMENDED HEREBY), NOR THE PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, WILL ADVERSELY AFFECT THE VALIDITY, PERFECTION
OR PRIORITY OF THE COLLATERAL AGENT’S LIEN ON ANY OF THE COLLATERAL OR ITS
ABILITY TO REALIZE THEREON.  THIS AMENDMENT IS EFFECTIVE TO AMEND THE CREDIT
AGREEMENT AS PROVIDED HEREIN.


(C)           GUARANTY OBLIGATIONS.  EACH OF THE SIGNATORIES HERETO WHO HAVE
EXECUTED THIS AMENDMENT UNDER THE CAPTION “GUARANTORS” IS A GUARANTOR OF THE
OBLIGATIONS OF THE BORROWER UNDER THE CREDIT AGREEMENT AND HEREBY
(I) ACKNOWLEDGES THAT NOTWITHSTANDING THE EXECUTION AND DELIVERY OF THIS
AMENDMENT, THE OBLIGATIONS OF EACH OF THE UNDERSIGNED GUARANTORS ARE NOT
IMPAIRED OR AFFECTED AND ALL GUARANTIES GIVEN TO THE HOLDERS OF OBLIGATIONS AND
ALL LIENS GRANTED AS SECURITY FOR THE OBLIGATIONS CONTINUE IN FULL FORCE AND
EFFECT, AND (II) CONFIRMS AND RATIFIES ITS OBLIGATIONS UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT AND EACH OTHER LOAN DOCUMENT EXECUTED BY IT.


(D)           REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AMENDMENT, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY SUCH REPRESENTATIONS AND WARRANTIES
THAT, BY THEIR TERMS, ARE SPECIFICALLY MADE AS OF AN EARLIER DATE) ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON
AND AS OF THE DATE HEREOF.


(E)           NO CONFLICTS.  NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AMENDMENT, NOR THE PERFORMANCE OF AND COMPLIANCE WITH THE TERMS AND
PROVISIONS HEREOF OR OF THE LOAN DOCUMENTS (AS AMENDED HEREBY) BY ANY LOAN PARTY
WILL, AT THE TIME OF SUCH PERFORMANCE, (I) VIOLATE ANY REQUIREMENT OF LAW OR ANY
MATERIAL CONTRACTUAL OBLIGATION OF ANY LOAN PARTY OR (II) RESULT IN, OR REQUIRE,
THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN LIENS CREATED BY THE LOAN
DOCUMENTS) ON ANY OF THEIR RESPECTIVE PROPERTIES OR REVENUES PURSUANT TO ANY
REQUIREMENT OF LAW OR ANY SUCH CONTRACTUAL OBLIGATION.


(F)            NO DEFAULT.  AFTER GIVING EFFECT TO THIS AMENDMENT, NO EVENT HAS
OCCURRED AND IS CONTINUING THAT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT.


6.             REFERENCE TO AND EFFECT ON CREDIT AGREEMENT.


(A)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF
LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER
LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF
LIKE IMPORT REFERRING TO


 

4

--------------------------------------------------------------------------------


 


THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.  THIS AMENDMENT IS A LOAN DOCUMENT.


(B)           EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND
ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE SECURITY DOCUMENTS AND ALL OF THE COLLATERAL
DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL OBLIGATIONS
UNDER AND AS DEFINED THEREIN.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY SECURED PARTY UNDER ANY OF THE LOAN DOCUMENTS, NOR,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A WAIVER OR AMENDMENT OF ANY
PROVISION OF ANY OF THE LOAN DOCUMENTS.


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY
OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE OR
ELECTRONIC TRANSMISSION (IN PDF FORMAT) SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


8.             SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


9.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

LEHMAN COMMERCIAL PAPER INC.

 

 

By:

/s/ Maria Maslennikova Lund

Name:

Maria Maslennikova Lund

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

Wells Fargo Foothill, Inc.

 (as Lender)

 

 

By:

/s/ Kristy S. Loucks

Name:

Kristy S. Loucks

Title:

Vice President

 

 

 

Wells Fargo Foothill, Inc.

 (as Issuing Lender)

 

 

By:

/s/ Kristy S. Loucks

Name:

Kristy S. Loucks

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Capital One, N.A.

 (as Lender)

 

 

By:

/s/ David L. Denbina, P.E.

Name:

David L. Denbina, P.E.

Title:

Senior Vice President         

 

 

 

 

 

 

(as Issuing Lender)

 

 

By:

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

BORROWER:

 

KEY ENERGY SERVICES, INC.

 

 

By:

/s/ William M. Austin

Name:

William M. Austin

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

GUARANTORS:

 

KEY ENERGY DRILLING, INC.

ODESSA EXPLORATION INCORPORATED

UNITRACK SERVICES HOLDING, INC.

 

 

By:

/s/ Newton W. Wilson III

 

Name:

Newton W. Wilson III

 

Title:

President and Secretary

 

 

 

KEY ENERGY SERVICES, LLC

KEY ENERGY PRESSURE PUMPING SERVICES, LLC

KEY ENERGY FISHING & RENTAL SERVICES, LLC

KEY ENERGY SHARED SERVICES, LLC

MISR KEY ENERGY INVESTMENTS, LLC*

MISR KEY ENERGY SERVICES, LLC*

KEY ELECTRIC WIRELINE SERVICES, LLC

 

 

By:

/s/ Newton W. Wilson III

 

Name:

Newton W. Wilson III

 

Title:

Vice President and Secretary

 

*Executing in the capacity of President

 

--------------------------------------------------------------------------------

 